DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claims 1 and 7 recite the limitation “the other body part” which lacks sufficient antecedent basis. Examiner recommends amending the claims to recite “another body part”, “a second body part” or something similar in order to overcome the objection.  
Claim 2 recites the limitation “the positional relationship” which lacks sufficient antecedent basis. Examiner recommends amending the claims to recite “a positional relationship” or something similar in order to overcome the objection.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more. 
In a test for patent subject matter eligibility, the claims pass Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. 
When assessed under Step2A, Prong I, Independent claims 1 and 7 are found to be directed towards a judicial exception (i.e. abstract idea). In this instance, claims 1 and 7 recite the limitations “acquire a current position information of an ultrasonic probe in three-dimensional space” and “switch from a body mark indicating one body part to a body mark indicating the other body part, when a body mark indicating one body part of a pair of left and right body parts is displayed, and when the ultrasonic probe is positioned at a position farther than a predetermined distance from a midpoint of the pair of left and right body parts toward the other body part”. The cited limitations, under their broadest reasonable interpretation, encompass a mental process (i.e. abstract idea) of --------------acquiring a current position information of an ultrasonic probe and switching from a body mark indicating one body part to a body mark indicating the other body part which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a person could reasonably acquire current position information of an ultrasonic probe by observing the current position of the ultrasonic probe and switch from a body mark indicating one body part to a body mark indicating the other body part at least by using a pen and pencil to change body marks from one to the other when when it is observed that the position is farther than a predetermined distance from a midpoint. Examiner notes that with the exception of generic computer-implemented steps (e.g. processing circuitry recited in claim 1), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation remains directed towards a judicial exception (MPEP 2106.04(a)) and the claim must be reviewed under Step 2A, Prong II to determine patent eligibility.
Step 2A, Prong II determines whether any claim recites an additional element that integrates the judicial exception into a practical application. There are no additional elements, therefore, under step 2A Prong II the Judicial exception is not integrated into a practical application by additional elements of independent claims 1 and 7 and the claims must be reviewed under Step 2B to determine patent eligibility.
Step 2B determines where a claim amounts to significantly more.  There are no additional elements, therefore, under Step 2B in a test for patent subject matter eligibility, the judicial exception of the independent claim(s) do not amount to significantly more and the independent claim(s) remain patent ineligible.
Dependent claims 2-6 further limit the ultrasonic diagnostic apparatus of independent claim 1. When analyzed as a whole, these claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea and do not sufficiently integrate the subject matter into a practical application or recite elements which constitute significantly more than the abstract ideas identified. The dependent claims are directed toward additional elements which encompass abstract ideas
In this instance, dependent claims recite the following limitations:
align the ultrasonic probe with the body mark indicating the one/other body part (claim 2)
associating the position in three-dimensional space of the ultrasonic probe with a position of at least one reference point of the one/other body part (claim 2)
switch the body mark based on the positional relationship between the position of the ultrasonic probe in three-dimensional space, the position of the at least one reference point on the body mark indicating the one body part, and the position of the at least one reference point on the body mark indicating the other body part (claim 2)
switch from the body mark indicating the one part to the body mark indicating the other body part when the ultrasonic probe is positioned at a position farther than the predetermined distance… (claim 3)
when the ultrasonic probe is positioned at a nipple of the other breast or away from one breast than the nipple of the other breast, switch from a body mark indicating one breast to a body mark indicating the other breast (claim 5)
align the ultrasonic probe with the body mark indicating one/the other breast
aligning the position of the ultrasonic probe in three-dimensional space with a position on the body mark…
The cited limitation(s), under their broadest reasonable interpretation, encompass mental processes (i.e. abstract idea) which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a human could reasonably align an ultrasound probe with a body mark either mentally by determining the probe is aligned or with pen and paper by marking the alignment (claims 1 and 6) , associate a position the position of the ultrasonic probe with a position of a reference point (e.g. by observing such positions), switch the body mark (i.e. with pen and paper or mentally determine the body mark) based on an observation of the position of the probe (e.g. the positional relationship of claim 2, the position farther than the predetermined distance of claim 3, when the probe is positioned at a nipple or away from one breast of claim 5,  Examiner notes that with the exception of generic computer-implemented steps (e.g. processing circuitry of claims 1-6), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation is considered to be directed towards a judicial exception (MPEP 2106.04(a)).
Under Step 2A, Prong II for dependent claims 2-8, present additional elements which only further narrow the pair of left and right body parts of claim 1 and the main reference point of claim 2 and provide no additional element which are found to integrate the judicial exception into a practical application. 
These dependent claims include no additional claims that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation “a body mark indicating one body part of a pair of left and right body parts is displayed”. It is unclear if this is the body mark indicating one body part recited previously or if this is a different body mark. Additionally, it is unclear if this is the same one body part as previously recited or is a different body part. For examination purposes, it has been interpreted to mean any one body part, however, clarification is required. 
Claims 1 and 7 recite the limitation “a pair of left and right body parts”. It is unclear if this includes the one body part or the other body part recited previously, or if these are different body parts. For examination purposes, it has been interpreted to mean any left and right body parts, however, clarification is required. 
Claims 1 and 7 recite the limitation “a position farther than a predetermined distance”. It is unclear if this position is a part of the current position information or if this is different position information. For examination purposes, it has been interpreted to mean any position, however, clarification is required. 
Claim 2 recites the limitation “the body mark indicating the one body part” in two instances. It is unclear if this is the body mark indicating the one body part of claim 1 line 6 or the body mark indicating the one body part of claim 1 lines 6-7. For examination purposes, it has been interpreted to mean either body mark indicating either one body part, however, clarification is required. 
Claim 2 recites the limitation “a position in three-dimensional space of the ultrasound probe”. It is unclear if the position is current position information of claim 1, the position of the ultrasound probe of claim 1 or is a different position. For examination purposes, it has been interpreted to mean any position, however, clarification is required.
Claim 2 recites the limitation “switch the body mark based on the positional relationship between the position of the ultrasonic probe in three-dimensional space, the position of the at least one reference point on the body mark indicating the one body part, and the position of the at least one reference point on the body mark indicating the other body part”. It is unclear if this is an additional/different switch than that of claim 1 or if this is the same switch as claim 1 and there is a relationship between the predetermined distance and the positional relationship. For examination purposes, it has been interpreted to mean any switch, however, clarification is required. 
Claim 2 recites the limitation “the position of the at least one reference point on the body mark indicating the one body part”. There is insufficient antecedent basis for this limitation in the claim. For example, the claim recites the position of at least one reference point of the one body part, however, it is not clear that this is a reference point on the body mark, therefore, it is unclear if the position of the at least one reference point of the one body part is the same as the position of the at least one reference point on the body mark indicating the one body part or if this is a different position. For examination purposes, it has been interpreted to mean any position of the at least one reference point on the body mark, however, clarification is required. 
Claim 2 recites the limitation “the position of the at least one reference point on the body mark indicating the other body part”. There is insufficient antecedent basis for this limitation in the claim. For example, the claim recites the position of at least one reference point of the other body part, however, it is not clear that this is a reference point on the body mark, therefore, it is unclear if the position of the at least one reference point of the other body part is the same as the position of the at least one reference point on the body mark indicating the other body part or if this is a different position. For examination purposes, it has been interpreted to mean any position of the at least one reference point on the body mark, however, clarification is required. 
Claim 2 recites the limitation “at least one reference point of the one body part”. It is unclear if this is the one body part of claim 1 line 5 or the one body part of claim 1 line 7. For examination purposes, it has been interpreted to mean either one body part, however, clarification is required.  
Claim 3 recites the limitation “wherein the processing circuitry is configured to switch from the body mark indicating the one body part to the body mark indicating the other body part when the ultrasonic probe is positioned at a position farther than the predetermined distance from a midpoint”. It is unclear if this is the same switch of claims 1 or 2 or if this is a different switch. For examination purposes, it has been interpreted to mean any switch, however, clarification is required. 
Claim 3 recites the limitation “the body mark indicating the one body part”. It is unclear if this is the body mark indicating the one body part of claim 1 line 6 or the body mark indicating the one body part of claim 1 lines 6-7. For examination purposes, it has been interpreted to mean either body mark indicating either one body part, however, clarification is required.
Claim 3 recites the limitation “when the ultrasonic probe is positioned at a position”. It is unclear if this the current position information of claim 1, the position of claim 1, the position of claim 2, or a different position. For examination purposes, it has been interpreted to mean any position, however, clarification is required. 
Claim 3 recites the limitation “a midpoint”. It is unclear if this is the same midpoint of claim 1 or if this is a different midpoint. In other words, it is unclear if the claim is attempting to further narrow the midpoint of the left and right body parts to be the midpoint between a main reference point included in the reference points of the one body part and a main reference point of the one body part. For examination purposes, it has been interpreted to mean any midpoint, however, clarification is required. 
Claim 3 recites the limitation “reference points of the one body part”.  It is unclear if this is the at least one reference point of claim 2 or if this is different reference points. For examination purposes, it has been interpreted to mean any reference points, however, clarification is required.  
Claim 3 recites the limitation “a main reference point of the other body part”. It is unclear if the main reference point is the same as the at least one reference point or included in the at least one reference point. For examination purpose, it has been interpreted to mean any main reference point, however, clarification is required. 
Claim 4 recites the limitation “the main reference point”. It is unclear if this is the main reference point of the one body part or if this is the main reference point of the other body part. For examination purposes, it has been interpreted to mean either one, however, clarification is required. 
Claim 5 recites the limitation “when a body mark indicating one of the left and right breasts”. It is unclear if this is the body mark indicating the one body part of claim 1 line 5, the body mark indicating the other body part of claim 1, the body mark indicating the one body part of claim 1 lines 6-7, or a different body mark. For examination purposes, it has been interpreted to mean any body mark, however, clarification is required. 
Claim 5 recites the limitation “when the ultrasonic probe is positioned at a nipple of the other breast or away from one breast than the other breast”. It is unclear if this is a different positioned than that of claim 1 or if this is the same positioning.
Claim 5 recites the limitation “away from one breast than the nipple of the other breast”. The limitation is written in a way which makes it difficult to understand how the ultrasound probe is positioned. For example, the nipple of the other breast is away from the one breast, therefore, it is unclear what is meant by away from one breast than the nipple. 
Claim 5 recites the limitation “a nipple of the other breast”. It is unclear if this is the nipple recited in claim 4 or if this is a different nipple. For examination purposes, it has been interpreted to mean any nipple, however, clarification is required. 
Claim 5 recites the limitation “switch from a body mark indicating one breast to a body mark indicating the other breast”. It is unclear if this is the same switch as claims 1, 2, or 3 or if this is a different switch. For examination purposes, it has been interpreted to mean any switch. 
Claim 5 recites the limitation “away from one breast”. It is unclear if this is the one of the left and right breasts which is indicated by the body mark of claim 5 or if this is a different breast. For examination purposes, it has been interpreted to mean any breast, however, clarification is required. 
Claim 5 recites the limitation “a body mark indicating one breast”.  It is unclear if this is the body mark indicating the one body part of claim 1 line 5, the body mark indicating the other body part of claim 1, the body mark indicating the one body part of claim 1 lines 6-7, the body mark indicating one of the left and right breasts or a different body mark. Additionally it is unclear if this is the same one breast recited previously or if this is a different one breast. For examination purposes, it has been interpreted to mean any body mark of any breast, however, clarification is required. 
Claim 5 recites the limitation “to a body mark indicating the other breast”. It is unclear if this is the same body mark indicating the other breast of claim 1 or if this is a different body mark. For examination purposes, it has been interpreted to mean any body mark, however, clarification is required. 
Claim 6 recites the limitation “wherein the processing circuitry is configured to align the ultrasonic probe with the body mark indicating one breast and align the ultrasonic probe with the body mark indicating the other breast”. It is unclear if this is the same alignments of claim 2 in which the ultrasonic probe is aligned with the body mark indicating the one/other body part or if this is a different alignment of different body marks. For examination purposes, it has been interpreted to mean any alignment of the ultrasonic probe with any body marks, however, clarification is required. 
Claim 6 recites the limitation “aligning the position of the ultrasonic probe in three—dimensional space with a position on the body mark, that indicates the left breast, corresponding to the nipple of the left breast”. It is unclear which body mark is being referred to since no body mark recited previously has been specifically recited for indicating the left breast. For examination purposes, it has been interpreted to mean any body mark, however, clarification is required. Additionally, it is unclear if this is the nipple of claim 4 or the nipple of the other breast of claim 5. For examination purposes, it has been interpreted to mean either nipple, however, clarification is required.  
Claim 6 recites the limitation “aligning the position of the ultrasonic probe in three-dimensional space with a position on the body mark, that indicates the right breast corresponding to the nipple of the right breast”. It is unclear which body mark is being referred to since no body mark recited previously has been specifically recited for indicating the right breast. For examination purposes, it has been interpreted to mean any body mark, however, clarification is required. Additionally, it is unclear if this is the nipple of claim 4 or the nipple of the other breast of claim 5. For examination purposes, it has been interpreted to mean either nipple, however, clarification is required.  
Claim 6 recites the limitation “the position of the ultrasonic probe” in two instances. It is unclear if this is the current position information, the position of the ultrasound probe of claim 1, the position of the ultrasound probe of claim 2, or the positioning of the ultrasound probe of claim 5. For examination purposes, it has been interpreted to mean any of the positions recited previously, however, clarification is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oomori et al. (US 20180125459 A1), hereinafter Oomori.
Regarding claims 1 and 7,
Oomori discloses ultrasonic diagnostic apparatus (at least fig. 6 (100) and corresponding disclosure in at least [0068]) comprising processing circuitry (at least fig. 6 (15 and 17) and corresponding disclosure in at least [0069]-[0070]) configured to: 
acquire a current position information of an ultrasonic probe (at least fig. 1 (2) and corresponding disclosure in at least [0068]) in three-dimensional space ([0069] which discloses the  position sensor sequentially detects the position of the ultrasound probe and outputs position information detected to the ultrasound diagnosis and the control circuit 17 specifies the position of the ultrasound probe based on the position information. Thus the control circuit acquires position information (i.e. current position information) of the ultrasound probe. Examiner notes the ultrasonic probe is in three-dimensional space and a position sensor comprising an optical or magnetic sensor would acquire the position information in three-dimensional space); and 
Switch from a body mark indicating one body part to a body mark indicating the other body part (at least fig. 8 (S305) and corresponding disclosure in at least [0080] and [0024] which discloses a body mark is stored in advanced for each of the left and right sites (i.e. left and right breasts. [0070] which discloses the selection circuit sequentially selects a body mark corresponding to the position of the ultrasound probe. For example, based on the position information the selection circuit sequentially determines whether the ultrasound probe is located in the left breast or in the right breast and [0072] which discloses the selection circuit compares the site with the site indicated by each body mark stored to select the body mark corresponding to the site (i.e. indicating one body part or the other)), when a body mark (at least fig. 7 (BM) and corresponding disclosure in at least [0074]) indicating one body part of a pair of left and right body parts (Examiner notes the body mark BM indicates one body part of a pair of left and right breasts) is displayed (See at least fig. 7) and when the ultrasonic probe is positioned at a position farther than a predetermined distance from a midpoint of the pair of left and right body parts toward the other body part ([0070] which discloses the a boundary between the left and right of the site may be set as appropriate such a including a perpendicular bisector of a line segment connecting the nipples of the left breast and the right breast. Examiner notes that such a perpendicular bisector would be at a midpoint of the pair of left and right body parts (i.e. breast) since it bisects a line between the two. [0070] further discloses the selection circuit determines whether the ultrasound probe is located on the left side or right side of the boundary. Examiner thus notes that when the ultrasonic probe is located on the left side of the boundary (i.e. midpoint) it is necessarily at a position farther than at least a predetermined distance from the boundary toward the left side or vice versa for the right side). 

The system of claim 1 would perform the method of claim 7 having corresponding steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oomori in view of Kakee et al. (US 20070239004 A1), hereinafter Kakee. 
Regarding claim 2,
Oomori further discloses wherein the processing circuitry is configured to: 
Align the ultrasonic probe with the body mark indicating the one body part and align the ultrasonic probe with the body mark indicating the other body part (at least fig. 7 (PM) and corresponding disclosure in at least [0074]. Examiner notes the processing circuitry aligns the position of the probe indicated by PM with the body mark (BM) and that this would occur for any body mark presented including the body mark indicating the one body part and the body mark indicating the other body part).
Switch the body mark based on a positional relationship between the position of the ultrasonic probe in three-dimensional space, the position of at least one reference point on the body mark indicating the one body part, and the position of at least one reference point on the body mark indicating the other body part ([0070] which discloses the boundary includes a perpendicular bisector of a ling segment connecting the nipples (i.e. at least one reference point) of the left breast and the right breast and the selection circuit determines whether the ultrasound probe is located on the left side or the right side of the boundary. Examiner notes that such a determination is based on a positional relationship between both of the nipples and the position of the ultrasonic probe)
align the ultrasonic probe with the body mark indicating the one body part and align the ultrasonic probe with the body mark indicating the other body part by associating a position in three-dimensional space of the ultrasonic probe with a position of at least one reference point of the one body part and associating the position in the three-dimensional space of the ultrasonic probe with a position of the at least one reference point of the other body part
Oomori fails to explicitly teach aligning the ultrasonic probe with the body mark indicating the one body part and aligning the ultrasonic probe with the body mark indicating the other body part by associating a position in three-dimensional space of the ultrasonic probe with a position of at least one reference point of the one body part and associating the position in three-dimensional of the ultrasonic probe with a position of at least one reference point of the other body part. 
Kakee, in a similar field of endeavor involving ultrasonic imaging, teaches and ultrasonic diagnostic apparatus (at least fig. 1 and corresponding disclosure in at least [0038]) comprising processing circuitry (at least fig. 1 (55) and corresponding disclosure in at least [0055]) configured to: 
Align an ultrasonic probe (at least fig. 1 (10) and corresponding disclosure in at least [0038]) with a body mark indicating one body part by associating a position in three-dimensional space of the ultrasonic probe with a position of at least one reference point of one body part ([0056] which discloses during calibration determination of position coordinates of the ultrasonic probe and [0062] which discloses during calibration when the ultrasonic probe touches the predetermined points position coordinates of the points P0-P4 of breast B is related to points P0-P4 predetermined on a body mark. Examiner thus notes that the position coordinates of the points P0-P4 associated with the position of the ultrasonic probe would necessarily align the ultrasonic probe with the body mark)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Oomori to include aligning the ultrasound  probe with the body mark as taught by Kakee in order to determine the spatial coordinates of the reference points, enhancing the position determination of the probe with respect to the reference points of the one body part.  
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Oomori, as currently modified, to have performed the same alignment of the ultrasound probe with the body mark indicating the other body part in order to determine the spatial coordinates of the reference points on the other body part. Such a modification amounts to merely an obvious duplication of parts (i.e. steps) such that the calibration is performed with respect to both body parts rendering the claim obvious (MPEP 2144.04). Examiner notes that performing the calibration step with respect to both body parts would enhance the determination for selecting the body mark by providing spatial coordinates of the nipples from which the boundary may be set. 

Regarding claim 3, 
Oomori further teaches wherein the processing circuitry is configured to switch from the body mark indicating the one body part to the body mark indicating the other body part when the ultrasonic probe is positioned at a position farther than the predetermined distance from a midpoint between a main reference point included in reference points of the one body part and a main referent point of the other body part corresponding to the main reference point of the one body part ([0070] which discloses the boundary includes a perpendicular bisector (i.e. midpoint) of a line segment connecting the nipples (i.e. main reference points) of the left breast (the one body part) and the right breast (the other body part). Examiner thus notes that when the ultrasonic probe is located on the left side of the boundary (i.e. midpoint) it is necessarily at a position farther than at least a predetermined distance from the boundary toward the left side or vice versa for the right side) 

Regarding claim 4,
Oomori further teaches wherein the pair of left and right body parts is breasts consisting of a left breast and a right breast ([0070]), and 
The main reference point is the nipple ([0070])

Regarding claim 5,
Oomori further teaches wherein the processing circuitry is configured to, when a body mark (at least fig. 7 (BM) and corresponding disclosure in at least [0074]) indicating one of the left and right breasts is displayed (at least fig. 8 (S307) and corresponding disclosure in at least [0082]) and when the ultrasonic probe is positioned at a nipple of the other breast, switch from a body mark indicating one breast to a body mark indicating the other breast ([0070] which discloses the selection circuity sequentially selects a body mark corresponding to the position of the ultrasound probe and determines whether the ultrasound probe is located on the left side or the right side of the boundary thereby sequentially determining the left/right of the site. Examiner thus notes that when the ultrasonic probe is positioned at a nipple it would be on either the left or right side and thus would switch to the body mark indicating the other breast when it is displaying the body mark for the one breast)

Regarding claim 6, 
Oomori teaches the elements of claim 5 as previously stated. Oomori further teaches wherien the processing circuitry is configured to align the ultrasonic probe with the body mark indicating one breast and align the ultrasonic probe with the body mark indicating the other breast. 
Kakee, as applied with respect to claim 2 above, further teaches wherein the processing circuitry is configured to aligning the ultrasonic probe (10) with the body mark indicating one breast by aligning the position of the ultrasonic probe in three-dimensional space with a position on the body mark, that indicates the breast, corresponding to the nipple of the breast ([0056] which discloses during calibration determination of position coordinates of the ultrasonic probe and [0062] which discloses during calibration when the ultrasonic probe touches the predetermined points position coordinates of the points P0-P4 of breast B is related to points P0-P4 predetermined on a body mark. Examiner thus notes that the position coordinates of the points P0-P4 associated with the position of the ultrasonic probe would necessarily align the position of the ultrasonic probe with the position of at least the nipple (P0) of the body mark)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Oomori to include aligning the ultrasound  probe with the body mark as taught by Kakee in order to determine the spatial coordinates of the nipple of the breast, enhancing the selection of the body mark by providing a spatial coordinate of at least one breast.  
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Oomori, as currently modified, to have performed the same alignment of the ultrasound probe with the body mark for both the left and right breast. Such a modification amounts to merely an obvious duplication of parts (i.e. steps) such that the calibration is performed with respect to both body parts rendering the claim obvious (MPEP 2144.04). Examiner notes that performing the calibration step with respect to both body parts would enhance the determination for selecting the body mark by providing spatial coordinates of the nipples of both the left and right breasts from which the boundary may be set. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793